Order entered August 7, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01515-CV

       EDUARDO WILKINSON, M.D., P.A. AND EDUARDO WILKINSON, M.D.,
                       INDIVIDUALLY, Appellants

                                                 V.

                    RICHARDSON HOSPITAL AUTHORITY, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-02678-E

                                            ORDER
       The Court has been notified that a petition for bankruptcy has been filed in United States

Bankruptcy Court concerning appellant Eduardo Wilkinson, M.D. Pursuant to 11 U.S.C. § 362,

further action in this cause is automatically stayed. See TEX. R. APP. P. 8.2.

       Accordingly, for administrative purposes, this cause is ABATED and will be treated as a

closed case. It may be reinstated on prompt motion by any party showing that the stay has been

lifted and specifying what further action, if any, is required from this Court. See TEX. R. APP. P.

8.3.

                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE